DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 and 10-17 of U.S. Patent No. 11,019,650. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1 and 10 have been eliminated or replaced from patent claims 1 and 10 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                               Patent claim1:
An access point (AP) comprising: 

A station (STA) comprising: 

a transmitter; 

a transmitter; 

a receiver; and 

a receiver; and 

a processor; wherein, 

a processor; 

the receiver and the processor are configured to receive, from a first STA of the plurality of STAs on a condition that the first STA is an intended recipient of the trigger frame, a first NDP frame carrying short UL feedback information including at least a feedback report, 
the receiver configured to receive, from an Access Point (AP), a trigger frame including at least a trigger type field indicating a type of expected uplink (UL) frames from a plurality of STAs and a field indicating a Basic Service Set (BSS) Identifier (BSSID); and 

wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs.

on a condition that the STA is an intended recipient of the trigger frame, wherein the STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs: 

the transmitter and the processor are configured to transmit, to a plurality of stations (STAs), a trigger frame including a trigger type field indicating a type of expected uplink (UL) frames from the plurality of STAs is null data packet (NDP) and a field indicating a Basic Service Set (BSS) Identifier (BSSID); and 

the transmitter and the processor configured to transmit, on a condition that the trigger type field indicates null data packet (NDP), a first NDP frame carrying short UL feedback information including at least a feedback report.



As to claim 2, this claim fully disclose in claim US patent claim 2. 
As to claim 3, this claim fully disclose in claim US patent claim 3. 
As to claim 4, this claim fully disclose in claim US patent claim 4. 
As to claim 5, this claim fully disclose in claim US patent claim 5. 
As to claim 6, this claim fully disclose in claim US patent claim 6. 
As to claim 7, this claim fully disclose in claim US patent claim 7. 
As to claim 8, this claim fully disclose in claim US patent claim 8. 

Instant application claim 10:                               Patent claim 10:
method performed by an access point (AP), the method comprising: 

A method performed by a station (STA), the method comprising: 

receiving, from a first STA of the plurality of STAs on a condition that the first STA is an intended recipient of the trigger frame, a first NDP frame carrying short UL feedback information including at least a feedback report, 
receiving, from an Access Point (AP) a trigger frame including at least a trigger type field indicating a type of expected uplink (UL) frames from a plurality of STAs and a field indicating a Basic Service Set (BSS) Identifier (BSSID); and 

wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs.

on a condition that the STA is an intended recipient of the trigger frame, wherein the STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs: 

transmitting, to a plurality of stations (STAs), a trigger frame including a trigger type field indicating a type of expected uplink (UL) frames from the plurality of STAs is null data packet (NDP) and a field indicating a Basic Service Set (BSS) Identifier (BSSID); and

transmitting, on a condition that the trigger type field indicates null data packet (NDP), a first NDP frame carrying short UL feedback information including at least a feedback report.



As to claim 11, this claim fully disclose in claim US patent claim 11. 
As to claim 12, this claim fully disclose in claim US patent claim 12. 
As to claim 13, this claim fully disclose in claim US patent claim 13. 
As to claim 14, this claim fully disclose in claim US patent claim 14. 
As to claim 15, this claim fully disclose in claim US patent claim 15. 
As to claim 16, this claim fully disclose in claim US patent claim 16. 
As to claim 17, this claim fully disclose in claim US patent claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0289911 to Kim et al. (hereinafter Kim) in view of US Pub. 2018/0249501 to Ko et al. (hereinafter Ko).

In regard amended claim 1, Kim teaches or discloses an access point (AP) (see Figs. 24, element AP, paragraph [0059], [0068], the AP is an entity providing an STA associated to the AP with an access to a Distribution System (DS) via the wireless media. The AP can be called a concentrated controller, a Base Station (BS), a Node-B, a Base Transceiver System (BTS), a site controller, or the like.) comprising: 
a transmitter (see Fig );
a receiver (see Fig. ); and 
a processor (see Fig. ); wherein, 
the transmitter and the processor (see Figs. ) are configured to transmit, to a plurality of stations (STAs) (see Fig. , paragraphs [0152], the AP STA may transmit a trigger frame to a plurality of STAs to perform UL MU transmission. The AP may then send ACK/NACK information to the STAs, thereby performing UL MU transmission), a trigger frame (see Fig. 24, paragraphs [0152], the trigger frame) including a trigger type field indicating a type of expected uplink (UL) frames from the plurality of STAs is null data packet (NDP) and a field indicating a Basic Service Set (BSS) Identifier (BSSID) (see paragraphs [0152], the trigger frame may include, for example, information on a resource allocation location and size, IDs of the STAs, MCS, and MU type (=MIMO, OFDMA) as UL MU allocation information); and 
the receiver and the processor are configured to receive, from a first STA of the plurality of STAs on a condition that the first STA is an intended recipient of the trigger frame (see Figs. , paragraphs [0153], an STA may switch from the sleep mode to the awake mode to receive a beacon frame including a Traffic Indication Map (TIM) from the AP STA, and analyze the received TIM element. Each of the plurality of STAs may receive the trigger frame from the AP STA and transmit a PS-Poll frame to the AP STA based on UL MU), a first NDP frame carrying short UL feedback information including at least a feedback report (see Figs. 29, 30, paragraphs [0155], [0168], [0169], [0170], [0173], [0174], the MU NDP frame type field may be configured with 3 bits. For example, the MU NDP frame type field may indicate that the type of the MU NDP frame is one of an MU NDP PS-Poll frame, an MU NDP sounding frame, MU NDP ACK, MU NDP BA (Block Ack), a Buffer Status Report, and a Channel Status Report MU NDP PS-Poll), wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP (see paragraphs [0168], at least one of an NDP CMAC frame body field, an NDP indication field. f NDP frame type information is included in the trigger frame, the UL MU NDP frame may not include the type field but may include only the NDP contents field. The MU NDP indication field may be, for example, a field indicating that the corresponding PPDU is an MU NDP frame. Referring to FIG. 30(b), the MU NDP indication field may be omitted if information is included in another frame) or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs.  
	Kim may not explicitly teach or disclose wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP.
	However, Ko teaches or discloses wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP (see paragraphs [0098], the second station STA2 may determine whether the corresponding frame is an Inter-BSS frame based on whether the RA field of the address field of the MAC header included in the UL MU PPDU transmitted based on a trigger frame matches the TA field of the trigger frame. Also, the second station STA2 may determine whether the corresponding frame is an Inter-BSS frame based on the information indicating the BSS of the MAC frame. At this time, the information indicating the BSS may be a BSSID field. When the corresponding MAC frame is the trigger frame, the second station STA2 measures the received signal strength of the PPDU including the trigger frame transmitted by the first access point AP1. If the received signal strength of the PPDU is smaller than the OBSS PD CCA threshold value, the second station STA2 may initiate the operation of increasing the degree of spatial reuse during transmission of the trigger-based UL MU PPDU).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a device for receiving signals in wireless communication of Kim by including wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP suggested by Ko. This modification would provide the wireless communication in a high-density include an overlapped basis service set read on paragraph [0008].

In regard claims 2 and 11, Kim teaches or discloses the AP of claim 1, wherein the trigger type field is in a common information field of the trigger frame (see paragraphs [0149], and [0180]).

In regard claims 3 and 12, Kim teaches or discloses the AP of claim 1, wherein the trigger type field is in a user-specific information field of the trigger frame (see paragraph [0149]).

In regard claims 4 and 13, Kim teaches or discloses the AP of claim 1, wherein the first NDP frame further includes an UL resource request (see paragraphs [0154], [0170], [0172], and [0178]).

In regard claims 5 and 14, Kim teaches or discloses the AP of claim 4, wherein the UL resource request is an UL TXOP request (see paragraphs [0133], [0135], and [0142]).

In regard claims 6 and 15, Kim teaches or discloses the AP of claim 1, wherein the first NDP frame is a small control frame or a management frame (see paragraphs [0126], [0174], and [0186]).

In regard claims 7 and 16, Kim teaches or discloses the AP of claim 1, wherein the feedback report is an UL traffic report (see paragraphs [0170], [0175], and [0176]).

In regard claims 8 and 17, Kim teaches or discloses the AP of claim 1 wherein the first STA is a high-efficiency (HE) STA (see paragraphs [0149], [0150], [0155], [0160], and [0166]).

In regard claims 9 and 18, Kim teaches or discloses the AP of claim 1, wherein the AP supports two or more Basic Service Sets (BSSs) (see paragraphs [0063], [0067], [0075], and [0133]).

In regard amended claim 10, Kim teaches or discloses a method performed by an access point (AP), the method comprising: 
transmitting, to a plurality of stations (STAs) (see Fig. , paragraphs [0152], the AP STA may transmit a trigger frame to a plurality of STAs to perform UL MU transmission. The AP may then send ACK/NACK information to the STAs, thereby performing UL MU transmission), a trigger frame (see Fig. 24, paragraphs [0152], the trigger frame) including a trigger type field indicating a type of expected uplink (UL) frames from the plurality of STAs is null data packet (NDP) and a field indicating a Basic Service Set (BSS) Identifier (BSSID) (see paragraphs [0152], the trigger frame may include, for example, information on a resource allocation location and size, IDs of the STAs, MCS, and MU type (=MIMO, OFDMA) as UL MU allocation information); and 
receiving, from a first STA of the plurality of STAs on a condition that the first STA is an intended recipient of the trigger frame (see paragraph [0153], an STA may switch from the sleep mode to the awake mode to receive a beacon frame including a Traffic Indication Map (TIM) from the AP STA, and analyze the received TIM element. Each of the plurality of STAs may receive the trigger frame from the AP STA and transmit a PS-Poll frame to the AP STA based on UL MU), a first NDP frame carrying UL feedback information including at least a feedback report (see Figs. 29, 30, paragraphs [0155], [0168], [0169], [0170], [0173], and [0174], the MU NDP frame type field may be configured with 3 bits. For example, the MU NDP frame type field may indicate that the type of the MU NDP frame is one of an MU NDP PS-Poll frame, an MU NDP sounding frame, MU NDP ACK, MU NDP BA (Block Ack), a Buffer Status Report, and a Channel Status Report MU NDP PS-Poll), wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP (see paragraphs [0168], at least one of an NDP CMAC frame body field, an NDP indication field. f NDP frame type information is included in the trigger frame, the UL MU NDP frame may not include the type field but may include only the NDP contents field. The MU NDP indication field may be, for example, a field indicating that the corresponding PPDU is an MU NDP frame. Referring to FIG. 30(b), the MU NDP indication field may be omitted if information is included in another frame) or if the BSSID corresponds to one of a plurality of virtual BSSs associated with the AP and the STA is associated with at least one of the plurality of virtual BSSs.
Kim may not explicitly teach or disclose wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP.
	However, Ko teaches or discloses wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP (see paragraph [0098], the second station STA2 may determine whether the corresponding frame is an Inter-BSS frame based on whether the RA field of the address field of the MAC header included in the UL MU PPDU transmitted based on a trigger frame matches the TA field of the trigger frame. Also, the second station STA2 may determine whether the corresponding frame is an Inter-BSS frame based on the information indicating the BSS of the MAC frame. At this time, the information indicating the BSS may be a BSSID field. When the corresponding MAC frame is the trigger frame, the second station STA2 measures the received signal strength of the PPDU including the trigger frame transmitted by the first access point AP1. If the received signal strength of the PPDU is smaller than the OBSS PD CCA threshold value, the second station STA2 may initiate the operation of increasing the degree of spatial reuse during transmission of the trigger-based UL MU PPDU).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a device for receiving signals in wireless communication of Kim by including wherein the first STA is an intended recipient of the trigger frame if the BSSID is a Medium Access Control (MAC) address of the AP suggested by Ko. This modification would provide the wireless communication in a high-density include an overlapped basis service set read on paragraph [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/24/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476